EXHIBIT 10.20

EMPLOYMENT AGREEMENT

         EMPLOYMENT AGREEMENT dated as of October __, 2003 (this "Agreement"),
between Medix Resources, Inc. (the "Company"), and Mitchell Cohen (the
"Executive").

RECITALS

         WHEREAS, the Company desires to employ the Executive and the Executive
desires to accept such employment by the Company on the terms and subject to the
conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto agree as follows:

         1.  Employment.  The Company hereby employs the Executive as an
Executive Vice President and Chief Financial Officer, and the Executive hereby
accepts such employment by the Company, upon the terms and conditions
hereinafter set forth.  The Executive shall perform such services as the Chief
Financial Officer of the Company as the Chairman of the Board, the President or
the Board of Directors of the Company may designate (collectively the
"Supervising Persons"), shall in good faith direct.

         2.  Term.  Subject to the provisions for earlier termination provided
in this Agreement, the term of the Executive's employment shall initially be for
a 12-month period commencing on the date hereof (the "Effective Date"), and
ending on October __, 2004 (the "Initial Term").  Unless either party, upon not
less than 60 days' prior written notice to the other (a "Notice of Termination"
before the end of the Initial Term, elects not to renew this Agreement, the
Executive's employment under this Agreement shall continue on the same terms and
conditions as set forth herein.  Such Notice of Termination shall not be
required with respect to any termination pursuant to Sections 6, 7, 8 or 9 below
and an election not to renew pursuant to this Section 2 shall not constitute a
"Termination Without Cause" for purposes of Section 8 and Section 11(b).

         3.  Duties.

                  (a)  During the Employment Period, the Executive shall be
employed as Chief Financial Officer and an Executive Vice President of the
Company. Such title may be changed from time to time by the Company, so long as
the Executive maintains the substantially similar level of authority and
responsibility.  The Executive shall serve under and report to the Supervising
Persons.  The Company and each of their direct or indirect subsidiaries,
divisions, partnerships, limited liability companies, joint ventures and
affiliates are hereinafter referred to collectively as the "Group."

                  (b)  During the Employment Period, the Executive shall perform
for the Group the services normally rendered by a similarly situated executive,
as well as such other services and duties commensurate with the Executive's
position with the Company as the Supervising Persons may direct.  The Executive
shall abide by the Company's and the Group's policies, standards, rules and
regulations (including without limitation any ethical rules or standards) as in
effect from time to time after obtaining knowledge thereof, and shall in all
respects use his best efforts to conform to and comply with the lawful
directions and instructions given to the Executive by the Supervising Persons.

                  (c)  During the Employment Period, the Executive shall: (i)
use his best efforts to perform the Executive's duties with efficiency,
diligence, care and conscientiousness; (ii) provide to the Supervising Persons
such information regarding the Group's business and operations as any of them
shall require; and (iii) at all times act consistently with the Executive's
duties and obligations to the Company and the Group and use the Executive's best
efforts to promote and serve the interests of the Company and the Group.

         4.  Time to be Devoted to Employment. During the Employment Period, the
Executive shall devote the Executive's full business time, attention and
energies to the business of the Company and the Group and shall not engage in
any other business, without prior consent of a Supervising Person, which shall
not be unreasonably withheld, whether or not such activity is pursued for gain,
profit or other pecuniary advantage; provided, however, the Executive may own up
to 5% of the capital stock of any entity that is publicly-traded on a U.S.
national stock exchange or quotation system, so long as the Executive does not
control, directly or indirectly, through one or more entities or groups (whether
formal or informal), the voting or disposition of greater than 5% of the
aggregate beneficial ownership interest of any such entity.

         5.  Compensation; Benefits and Reimbursement.  For all services
rendered by the Executive in any capacity during the Employment Period,
including, without limitation, services as an officer, director or member of any
committee of the Company or any member of the Group, the Executive shall be
compensated as follows (subject, in each case to the provisions of Sections 6-10
below):

                  (a)  During the Employment Period, the Company shall pay, or
cause to be paid, to the Executive a base salary (the "Base Salary") at a rate
of $180,000 on an annualized basis, which shall be payable in accordance with
the customary payroll practices of the Company.

                  (b) Executive shall be entitled to receive a discretionary
bonus from the Company within a month of December 31, 2004 as reasonably
determined by the Chief Executive Officer.  No bonus shall be required, and any
bonus paid under this provision will be at the sole discretion of the Chief
Executive Officer of the Company.

                  (c)  During the Employment Period, the Executive shall be
entitled to the following:

                           (i)  participation in the Company's and/or the
Group's pension and benefit plans (excluding severance plans, if any, during the
Initial Term) as the Company and/or the Group generally maintains from time to
time during the Employment Period for the benefit of its similarly situated
employees, in each case subject to the eligibility requirements and other terms
and provisions of such plans or programs; provided, however, the Company and/or
the Group may modify or discontinue any such benefits, plans or programs and
change employee contribution amounts to benefit costs without notice in its
discretion.  

                           (ii)  reimbursement for all reasonable and necessary
out-of pocket expenses incurred in the ordinary course of the Executive's
employment during the Employment Period, including travel and entertainment
expenses, according to the Company's expense account and reimbursement policies
in place from time to time and provided that the Executive shall submit
appropriate documentation sufficient for tax purposes to substantiate the
expenditure as an income tax deduction.  Each such expenditure shall be
reimbursable only if it is of a nature qualifying it as a proper deduction on
the federal and state income tax returns of the Company, or with the prior
written approval of a Supervising Person.  Further, the Executive must obtain
the prior consent of a Supervising Person with respect to any single expense in
excess of $2,500 or any aggregate expenses that exceed $10,000 in any one-month
period.

                           (iii)  within ten business days after the later of:
(a) the Effective Date, or (b) the date this Agreement is executed by both the
Executive and the Company, the Company shall grant the Executive a supplemental
(non-qualified) option to purchase 400,000 shares of the Company's common stock,
par value $0.001 per share, of which 50,000 shares shall vest on each of
December 31, 2003, March 31, 2004, June 30, 2004, September 30, 2004, December
31, 2004, March 31, 2005, June 30, 2005 and September 30, 2005 (the
"Option").  The Option shall be granted pursuant to the Company's 2003 Stock
Incentive Plan (as it may be amended, modified, or replaced, or any new stock
option plan of the Company, the "Stock Option Plan") and the Company and the
Executive shall execute and deliver an Option Agreement (the "Option Agreement")
in accordance with the Stock Option Plan. The exercise price of the Option shall
be $.44 per share and its scheduled expiration date shall be the fifth
anniversary of its date of grant.  The vesting of the Option is subject to the
Executive being employed by the Company at such times as each portion of the
Option shall vest.  Except as otherwise set forth herein, the Option shall be
granted pursuant to, and shall governed by, the Stock Option Plan.  All other
terms and conditions relating to the Option shall be as set forth in the Option
Agreement.         

                           (iv)  During the Employment Period, the Executive
will accrue vacation at the rate of 1.25 days for each full month worked, up to
a maximum of fifteen (15) days per year.    Vacation accruals may not exceed
twenty (20) days (the "Maximum Accrual").  Accordingly, once the Maximum Accrual
is reached, all further vacation accruals will cease.  Vacation accruals will
recommence after Executive has taken vacation and his vacation accrual has
dropped below the Maximum Accrual.  To the extent this Section 5(c)(iv)
conflicts with any Company policy, the provisions hereof shall prevail.

         6.  Involuntary Termination.

                  (a)  To the extent permitted by law, in the event of the
Executive's physical or mental disability that prevents the Executive from
performing the services required to be performed by the Executive under this
Agreement for a period of at least 120 consecutive days or 150 non-consecutive
days in any 12-month period (such condition being herein referred to as a
"Disability"), the Company may, at its option, terminate this Agreement and the
Executive's employment hereunder, effective upon giving the Executive notice to
that effect.  In the event of a dispute as to the Executive's ability to perform
the Executive's duties, the Company may refer the same to a licensed practicing
physician of the Company's choice, and the Executive agrees to submit to such
non-invasive tests and examination as such physician shall deem appropriate.

                  (b)  If the Executive dies during the Employment Period, this
Agreement and the Executive's employment hereunder shall be deemed to be
terminated as of the date of Executive's death (such termination, as well as a
termination for Disability under Section 6(a) above being referred to herein as
an "Involuntary Termination").

         7.  Termination For Cause.  The Company may terminate this Agreement
and the employment of the Executive hereunder at any time during the Employment
Period for Cause by giving the Executive written notice of such termination,
which termination shall take effect immediately upon receipt of such notice (a
"Termination for Cause").  For the purposes of this Agreement, "Cause" shall
mean:

                  (a)  any breach of the Executive's obligations under this
Agreement in any material respect, if such breach is not cured within 15 days
after written notice from the Company describing the alleged breach; provided,
however, a breach of Sections 12, 13, 14 or 17 shall not be subject to any cure
period;

                  (b)  gross incompetence, willful misconduct or willful neglect
in the execution of the Executive's duties hereunder;

                  (c)  fraud, misappropriation, theft, gross malfeasance or
dishonesty on the part of Executive in connection with the performance of his
duties to the Company or otherwise in his dealings or arrangements with the
Company, any member of the Group or any of its or their respective clients,
customers, suppliers or vendors;

                  (d)  conviction of the Executive of a felony or a crime
involving moral turpitude;

                  (e)  (i) violation of the Executive's fiduciary obligations to
the Company or (ii) conduct by the Executive which is inconsistent with the
Executive's position and which results or is reasonably likely to result, in an
adverse effect (financial or otherwise) on the business or reputation of the
Company or any other member of the Group;

                  (f)  repeated or continued absence from work during normal
business hours for reasons other than illness, incapacity or permitted vacation;

                   (g)  violation by the Executive in any material respect of
any policies, rules, regulations, standards or practices of the Company or the
Group in place from time to time the customary penalty for which is termination
of employment; or

                  (h)  failure to comply with any lawful written directive of
the Board of directors or any appropriate committee thereof.

         8.  Termination Without Cause.  The Company may terminate this
Agreement and the employment of the Executive hereunder, for no reason or any
reason whatsoever (other than for Cause), at any time upon 90days' prior written
notice (or payment of 90 days' Base Salary in lieu of notice) to the Executive
(a "Termination Without Cause").  No payments under this Section 8 will impair
any payments owed to the Executive under Section 11(b), with those payments
explicitly being in addition to any payments due under this Section 8.

         9.  Voluntary Termination.  The Executive may terminate this Agreement
and his employment with the Company hereunder at any time by giving 90 days'
prior written notice of termination to the Company; provided, however, that the
Company reserves the right to accept the Executive's notice of termination and
to accelerate such notice and make the Executive's termination effective
immediately, or on any other date prior to the Executive's intended last day of
work as the Company deems appropriate.

         10.  Expiration of Initial Term.  This Agreement and the Executive's
employment hereunder shall automatically terminate upon the expiration of the
Initial Term, provided that either party shall have given a Notice of
Termination in accordance with the terms and provisions of Section 2 above.

         11.  Effect of Termination.

                  (a)  Upon any termination of this Agreement and the employment
of the Executive whether pursuant to any of Sections 6, 7, 8, 9 or 10 hereof or
otherwise, neither the Executive nor Executive's beneficiaries or estate shall
have any further rights or claims against the Company or the Group under this
Agreement or otherwise, except as hereinafter set forth in this Section 11 and
the right to receive any benefits to which the Executive is entitled to pursuant
to any Federal state or local laws, including, without limitation, COBRA laws:

                           (i)   the unpaid portion of the Base Salary provided
for in Section 5(a) above to the effective date of termination; and

                           (ii)  reimbursement for any expenses for which the
Executive shall not have theretofore been reimbursed as provided in Section
5(c)(ii) above.

                  (b)  In the event of a Termination Without Cause during the
Initial Term pursuant to the terms of Section 8 hereof, the Executive shall be
entitled to receive, in addition to the amounts set forth in Section 11(a)
above, the Base Salary (less any applicable withholding or similar taxes) at the
rate in effect hereunder on the date of such termination, periodically in
accordance with the Company's customary payroll practices, for a period which is
the lesser of (i) three months or (ii) the effective date of termination to the
last day of the Initial Term.    As a condition precedent to the receipt of the
payments described in this Section 11(b), the Executive shall be required to
execute a general release of all claims against the Company, each member of the
Group, and their respective officers, directors, shareholders, administrators,
fiduciaries, partners, members, employees, representatives, agents and attorneys
arising out of the Executive's employment, the termination of the Executive's
employment or otherwise, including, but not limited to, any claim of
discrimination under state, federal or local law.  It is specifically understood
and agreed that, in the event of a Termination Without Cause following September
30, 2004, the Company's obligations to the Executive shall be limited to those
set forth in 11(a).

         12.  Confidentiality and Non-Disclosure.


                  (A)  THE EXECUTIVE RECOGNIZES THAT, AS A VALUED EMPLOYEE OF
THE COMPANY, EXECUTIVE OCCUPIES A POSITION OF TRUST WITH RESPECT TO BUSINESS
INFORMATION OF A SECRET, PROPRIETARY OR CONFIDENTIAL NATURE THAT IS THE PROPERTY
OF THE COMPANY AND/OR THE GROUP AND WHICH HAS BEEN OR WILL BE USED BY OR
IMPARTED TO EXECUTIVE FROM TIME TO TIME IN THE COURSE OF THE PERFORMANCE OF
EXECUTIVE'S DUTIES HEREUNDER.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT SUCH
CONFIDENTIAL INFORMATION IS IMPORTANT, MATERIAL AND CONFIDENTIAL TRADE SECRETS
AND PROPRIETARY INFORMATION OF THE COMPANY AND/OR THE GROUP, AND MATERIALLY
AFFECT THE SUCCESSFUL CONDUCT OF THE COMPANY'S AND/OR THE GROUP'S BUSINESS AND
ITS GOODWILL. EXECUTIVE THEREFORE AGREES THAT:

                                    (i)     The Executive shall use Confidential
Information only in the good faith performance of the Executive's duties
hereunder. The Executive shall not at any time during the Employment Period or
thereafter, directly or indirectly, use Confidential Information for the
Executive's personal benefit, for the benefit of any other individual or entity,
or in any manner adverse to the interests of the Company, the Group or its or
their respective clients and customers;

                                     (ii)   The Executive will not, directly or
indirectly, disclose Confidential Information at any time (during or after the
Employment Period) except to authorized Company personnel;

                                     (iii)  The Executive will safeguard
Confidential Information by all reasonable steps and abide by all policies and
procedures of the Company and the Group in effect from time to time and of which
he has obtained knowledge regarding storage, copying and handling of documents;
and

 

                                    (iv)    Promptly on the termination of
Executive's employment for whatever reason or otherwise on demand, the Executive
shall return (or in the event of Executive's death, Executive's personal
representative shall return) to the Company any and all materials, substances,
models, software, prototypes, documents and the like containing and/or relating
to Confidential Information, together with all other property of the Company,
the Group and its and their respective customers and clients.  The Executive
shall not retain any copies or reproductions of correspondence, memoranda,
reports, notebooks, drawings, photographs, databases, diskettes, or other
documents or electronically stored information of any kind relating to the
business, potential business of affairs of the Company, the Group and its and
their respective clients and customers.  

                  (b)   "Confidential Information" means and includes (i) all
knowledge, documents, information, data and material concerning the Company and
the Group or any of their respective businesses, operations, affairs or
financial condition, and (ii) all information that has been disclosed to the
Company or any other member of the Group by any third party under an agreement
or circumstances requiring such information to be kept
confidential.  Confidential Information shall include, without limitation, the
names, procedures, projects, rates, fees, and practices of the Company and the
Group and their respective clients; pricing information relating to the Company
and the Group and their respective vendors and suppliers; compensation paid to
employees and other terms of employment; proprietary software and programs;
financial or research models or processes and related data; and financial
information concerning the Company and the Group.  Confidential Information
shall not include (i) information that is in the public domain through no fault
of Executive; (ii) information published or disseminated by the Company or the
Group in the ordinary course of business without restriction; and (iii)
information received from a third party not under an obligation to keep such
information confidential and without breach of this Agreement by Executive.

                  (c)  The terms and provisions of this Section 12 shall survive
the termination of this Agreement and the Executive's employment hereunder.

 

         13    Non-Solicitation and Non-Competition

                  (a)  The Executive acknowledges and understands that, in view
of the position that the Executive will hold as an employee of the Company, the
Executive's relationship with the Company and the Group will afford the
Executive extensive access to Confidential Information of the Company and the
Group.  The Executive therefore agrees that during the course of the Executive's
employment with the Company or any member of the Group and for a period of 12
months after termination of the Executive employment with the Company or any
member of the Group (for any reason or no reason) (collectively, "Restricted
Period"), the Executive shall not in any State within the United States of
America that the Company or the Group then conducts or proposes to conduct
business, either directly or indirectly, as an owner, stockholder, member,
partner, joint venturer, officer, director, consultant, independent contractor,
agent or employee, engage in any business or other commercial activity which is
engaged in or is seeking to engage in a "competitive business".  As used in this
Agreement, the term "competitive business" shall mean any individual or
enterprise engaged in point-of-care technology and related connectivity
solutions to any segment of the healthcare marketplace.

                  (b)  During the Restricted Period, the Executive shall not,
directly or indirectly, either on the Executive's own behalf or on behalf of any
other individual or commercial enterprise: contact, communicate, solicit or
transact any business with or assist any third party in contracting,
communicating, soliciting or transacting any business with (i) any of the
customers or clients of the Company or of the Group, (ii) any prospective
customers or clients of the Company or of the Group being solicited at the time
of the Executive's termination, or (ii) any individual or entity who or which
was within the most recent 12-month period a customer or client of the Company
or of the Group, for the purpose of inducing such customer or client or
potential customer or client to be connected to or benefit from any competitive
business or to terminate its or their relationship with the Company or of the
Group.

                  (c)  The Executive further agrees that during the Restricted
Period, the Executive will not, directly or indirectly (including without
limitation through the use of "headhunters", recruiters or other employment
agencies) or by action in concert with others, solicit, recruit or otherwise
induce or influence (or seek to induce or influence) any person or entity who or
which is or will be hereafter employed or engaged (as an employee, agent,
independent contractor or otherwise) by the Company or the Group to terminate
its, his or her employment or engagement with the Company or the Group. Further,
the Executive agrees that this restriction does not allow him to (i) disclose to
any third party the names, backgrounds or qualifications of any of the Company's
or the Group's employees or agents, or otherwise identify them as potential
candidates for employment or engagement; or (ii) participate in any
pre-employment interviews with any such employee or agent.

                  (d)  The terms and provisions of this Section 13 shall survive
the termination of this Agreement and the Executive's employment hereunder.

         14   Inventions.

                   (a)  The Executive will disclose promptly and fully to the
Company and the Supervising Persons and to no one else: (i) all procedures,
inventions, developments, ideas, improvements, discoveries, works,
modifications, processes, software programs, works of authorship, documentation,
formulae, techniques, designs, methods, trade secrets, technical specifications
and technical data, suggestions, proposals, know-how and show-how, concepts,
expressions or other developments whatsoever or any interest therein (whether or
not patentable or registrable under copyright, trademark or similar statutes or
subject to analogous protection) made, authored, devised, developed, discovered,
reduced to practice, conceived or otherwise obtained by the Executive
("Inventions"), solely or jointly with others, during the course of the
Executive's employment with the Company which (a) are related to the business of
the Company or the Group, any of the products or services being researched,
developed, distributed, manufactured, licensed or sold by the Company or the
Group, or the demonstrably anticipated products or services of the Company or
the Group or which may be used in relation with any of the foregoing or (b)
result from tasks assigned to the Executive by the Company or Supervising
Persons; and (ii) any Invention made using the time, materials or facilities of
the Company or the Group, even if such Invention does not relate to the business
of the Company or the Group.  The determination as to whether an Invention is
related to the business of the Company or the Group shall be made solely by an
authorized representative of the Company. The "business of the Company or the
Group" as used in this Section 14 includes the actual business currently
conducted by the Company or any member of the Group, as well as any business in
which the Company or any other member of the Group demonstrably proposes to
engage during the Employment Period.  The Executive agrees that all such
Inventions listed above and the benefits thereof are and shall immediately
become the sole and absolute property of the Company from conception, as "works
made for hire" (as that term is used under the U.S. Copyright Act of 1976, as
amended) or otherwise.  The Executive shall have no interest in any
Inventions.  To the extent that title to any Inventions or any materials
comprising or including any Invention does not, by operation of law, vest in the
Company, the Executive hereby irrevocably assigns to the Company all of the
Executive's right, title and interest, including, without limitation, tangible
and intangible rights such as patent rights, trademarks and copyrights, that the
Executive may have or may acquire in and to all such Inventions, benefits and/or
rights resulting therefrom, and agrees promptly to execute any further specific
assignments related to such Inventions, benefits and/or rights at the request of
the Company.  The Executive also hereby assigns to the Company, or waives if not
assignable, all of the Executive's "moral rights" in and to all such Inventions,
and agrees promptly to execute any further specific assignments or waivers
related to moral or other rights at the request of the Company.  

 

                   (b)  The Executive agrees to assist the Company (including
without limitation, signing all documents and supplying all information such as
disks, code, print outs and descriptions that the Company may deem necessary or
desirable) without charge for so long as the Executive is an employee of the
Company and for as long thereafter as may be necessary (but at the Company's
expense, including consulting fees at the same rate as the last salary in
effect, if the Executive is no longer an employee of the Company):  (1) to
apply, obtain, register and renew for, and vest in, the Company's benefit alone
(unless the Company otherwise directs), patents, trademarks, copyrights, mask
works, and other protection for such Inventions in all countries, and (2) in any
controversy or legal proceeding relating to Inventions.  In the event that the
Company is unable to secure the Executive's signature after reasonable effort in
connection with any patent, trademark, copyright, mask work or other similar
protection relating to an Invention, the Executive hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as the
Executive's agent and attorney-in-fact, to act for and on the Executive's behalf
and stead to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, trademarks,
copyrights, mask works or other similar protection thereon with the same legal
force and effect as if executed by the Executive.  The Executive agrees and
understands that compliance with the covenants and agreements contained in this
Section 14 is not conditioned upon the payment of any additional or special
consideration.

                  (c)  The obligations of this Section 14 shall continue beyond
the termination of this Agreement and the Executive's employment with the
Company, whether or not the Inventions are patentable or registrable under
copyright, trademark or similar statutes or subject to analogous protection, if
conceived or made by the Executive during the Employment Period and shall be
binding upon the Executive and his assigns, executors, administrators and other
legal representatives.  For purposes of this Agreement, any Invention relating
to the business of the Company or the Group upon which the Executive files
patent applications or seeks analogous protection or which is otherwise
disclosed to the Company within one year after the termination of this Agreement
shall be presumed to relate to an Invention conceived by Executive during the
Employment Period, subject to proof to the contrary by good faith, written and
duly corroborated records establishing that such Invention was conceived and
made by the Executive after termination of his employment by the Company and
that no Confidential Information was utilized by Executive with respect to that
Invention.

         15.  Extraordinary Relief. The Executive acknowledges and understands
that the provisions of Sections 12, 13, 14 and 17 of this Agreement are of a
special and unique nature that are reasonably necessary to protect the
legitimate business interests of the Company and the Group, the breach of which
would cause the Company and/or the Group irreparable injury, and  which cannot
adequately be compensated for in damages by an action at law.  The Executive
further acknowledges that the restrictions set forth in Section 13 will not
prevent the Executive form earning a livelihood during the Restricted
Period.  In the event of a breach or threatened breach by the Executive of any
provision of such Sections, the Company or the Group may seek an injunction
restraining the Executive from such actual or threatened breach, and shall not
be required to post a bond or to prove that irreparable injury would result from
the alleged breach of the aforesaid Sections. Nothing contained herein shall be
construed as prohibiting the Company or the Group from pursuing any other
remedies (including, without limitation, an action for damages) available for
any actual or threatened breach of this Agreement, and the pursuit of any
injunction or any other remedy shall not be deemed an exclusive election of such
remedy. Further, in addition to any other rights or remedies available to the
Company or the Group, in the event that the Company makes a good faith
determination that the Executive breached his obligations under Sections 12, 13,
14 or 17, any outstanding obligations of the Company hereunder shall immediately
terminate.  The restrictions and limitations herein regarding non-disclosure,
non-solicitation, non-disparagement and inventions are in addition to, and not
in derogation of, applicable law with respect to non-disclosure,
non-solicitation, non-competition and inventions in general. All time periods in
this Agreement shall be computed by excluding from such computation any time
during which the Executive is in violation of any provision of this Agreement
and any time during which there is pending in any court of competent
jurisdiction or arbitration forum any action (including any appeal from any
final judgment) brought by any person, whether or not a party to this Agreement,
in which action the Company or the Group seeks to enforce the agreements and
covenants in this Agreement or in which any person contests the validity of such
agreements and covenants or their enforceability or seeks to avoid their
performance or enforcement which is determined adversely against the Executive
or such other party.

         16.  Assistance in Litigation.  Executive shall, upon reasonable
notice, furnish such information and proper assistance to the Company and the
Group as it may reasonably require, at the expense of the Company and the Group,
which shall include consulting fees at the rate of the employee's last salary,
in connection with any litigation in which it is, or may become, a party either
during or after the Employment Period.

         17.   No Disparagement.  

                  (a)  The Executive shall not, except in connection with a
legal proceeding or order (including a proceeding relating to this Agreement),
from and after the date hereof, regardless of the expiration or termination of
this Agreement, make any (i) statement to any person or entity which has a
business relationship with the Company or the Group or (ii) public statement, in
each instance, that criticizes, ridicules, disparages or is derogatory of the
Company or the Group, or any of their respective stockholders, investors,
officers, directors, agents or employees or any of their products, services or
procedures, whether or not such disparaging or derogatory statements are true. 

                  (b)  The Company and the Group shall not, except in connection
with a legal proceeding or order (including a proceeding relating to this
Agreement), from and after the date hereof, regardless of the expiration or
termination of this Agreement, make any (i) statement to any person or entity
which has a business relationship with the Company or the Group or (ii) public
statement, in each instance, that criticizes, ridicules, disparages or is
derogatory of the Executive, whether or not such disparaging or derogatory
statements are true.

                  (c)  The provisions of this Section 17 shall survive the
termination of this Agreement and the Executive's employment hereunder.

         18.  Notices.  All notices, claims, certificates, demands and other
communications hereunder shall be in writing and sent by facsimile transmission
or e-mail, by nationally-recognized overnight courier, delivered personally
against receipt, or mailed (by registered or certified mail, return receipt
requested and postage prepaid), as follows:

if to the Executive, to:

The address as provided by the Executive to the Company, with a copy to such
person or entity as the Executive shall from time to time request by notice to
the Company;

 

 if to the Company:

   

Medix Resources, Inc.

420 Madison Avenue, Suite 1830

New York, New York 10170

Tel:             (212) 697-2509

Fax:            (212) 681-9817

Attention:  Darryl R. Cohen

          

with a copy to:

          

Warshaw, Burstein, Cohen, Schlesinger & Kuh, LLP

555 Fifth Avenue

New York, NY 10017

Tel:  (212) 984-7836

Fax: (646) 349-1665

Attention: Peter B. Hirshfield, Esq.

       

          

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such notice
or communication shall be deemed to have been delivered (a) in the case of
personal delivery, on the date of such delivery, (b) in the case of courier
delivery, upon receipt of confirmation of delivery, (c) in the case of telecopy
transmission or e-mail, upon confirmation of receipt by hardcopy and (d) in the
case of mailing, on the fifth business day following posting.

         19.  Entire Agreement; Severability.  This Agreement and the other
writings referred to herein or delivered pursuant hereto which form a part
hereof contain the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous arrangements,
agreements or understandings (whether written or oral) with respect thereto.  In
the event that any one or more of this provisions contained in this Agreement
shall be deemed by a court of competent jurisdiction or arbitration panel to be
unenforceable in any respect, then such provision shall be deemed limited and
restricted to the extent that the court or arbitrator shall deem the provision
to be enforceable.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
hereof

20.  Successors and Assigns; Assignment.  The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the Company and the
Executive and their successors and permitted assigns.  This Agreement is
personal in its nature and neither party may assign or transfer this Agreement
or any rights or obligations hereunder, except that the Company shall have the
right to assign its rights hereunder to another member of the Group.

         21.  Governing Law. Any and all actions or controversies arising out of
this Agreement or the Executive's employment, including, without limitation,
tort claims, shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to the principles of conflict of
laws.

         22.  Arbitration. Except with respect to either party's right to seek
injunctive and other equitable relief (including, without limitation, to enforce
the provisions of Sections 12, 13, 14 and 17), in consideration of the Company
employing Executive or continuing to employ Executive and the mutual promises
set forth herein, Executive and the Company agree, for themselves and for their
representatives, successors, and assigns, that any controversy or claim arising
out of or relating to this Agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, or arising out of or relating in any way to Executive's
employment with Company or termination thereof, shall be submitted to and
settled by final and binding arbitration in New York, New York, before a single
arbitrator, in accordance with the procedures required under New York law.

                  (a)  To the extent not inconsistent with law, the following
will govern any arbitration hereunder:

                                    (i)  The National Rules for the Resolution
of Employment Disputes of the American Arbitration Association will apply.   The
arbitrator may award any form of remedy or relief (including injunctive relief)
that would otherwise be available in court, consistent with applicable
laws.  Any award pursuant to said arbitration shall be accompanied by a written
opinion of the arbitrator setting forth the reason for the award.  The award
rendered by the arbitrator shall be conclusive and binding upon the parties
hereto, and judgment upon the award may be entered, and enforcement may be
sought in, any court of competent jurisdiction. (ii) The Company shall bear the
costs of the arbitrator and forum fees and each party shall bear its own
respective attorney fees and all other costs, unless otherwise required or
allowed by law and awarded by the arbitrator, provided further that if any
matter of dispute raised by a party or any defense or objection thereto was
unreasonable, the arbitrator may assess, as part of the arbitration award, all
or any part of the arbitration expenses (including reasonable attorney's fees)
of the other party and the arbitration fees against the party raising such
unreasonable matter of dispute or defense or objection thereto.

                   (b)  This pre-dispute resolution agreement covers all matters
directly or indirectly related to Executive's recruitment, employment, or
termination of employment by the Company, including, but not limited to, alleged
violations of Title VII of the Civil Rights Act of 1964, sections 1981 through
1988 of Title 42 of the United States Code and all amendments thereto, Employee
Retirement Income Security Act of 1974 ("ERISA"), the Americans with
Disabilities Act of 1990 ("ADA"), the Age Discrimination in Employment Act of
1967 ("ADEA"), the Older Workers Benefits Protection Act of 1990 ("OWBPA"), the
Fair Labor Standards Act ("FLSA"), the Occupational Safety and Health Act
("OSHA"), the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"),
the New York Human Rights Laws, the New York City Human Rights Laws, the Texas
Commission on Human Rights Act, the Utah Anti-Discrimination Act and any and all
claims under federal, state, and local laws against employment discrimination or
otherwise pertaining to the Executive's employment or termination thereof, but
excluding Worker's Compensation Claims.

                  (c)  In the event that either party files, and is allowed by
the courts to prosecute, a court action against the other, the plaintiff in such
action agrees not to request, and hereby waives such party's right to a trial by
jury.

                  (d)  THE EXECUTIVE AND THE COMPANY UNDERSTAND THAT, ABSENT
THIS AGREEMENT, THEY WOULD HAVE THE RIGHT TO SUE EACH OTHER IN COURT AND THE
RIGHT TO A JURY TRIAL, BUT, BY THIS AGREEMENT, THEY GIVE UP THOSE RIGHTS AND
AGREE TO RESOLVE ANY AND ALL GRIEVANCES BY ARBITRATION.

         23.  Waivers.  The provisions of this Agreement may not be waived,
temporarily or permanently, except pursuant to a writing executed by the party
against whom enforcement of such waiver would be sought.  The waiver by any
party of a breach of this Agreement shall not operate or be construed as a
waiver of any subsequent breach.

         24.  Amendments; Modifications.  The terms and provisions of this
Agreement may not be modified or amended without the written agreement of each
of the parties.

         25.  Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.  Delivery of an executed counterpart by facsimile shall be equally as
effective as delivery of an manually executed counterpart.

         26.  Headings.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meanings or interpretations of this Agreement.

         27.  Survival.  The representations, warranties, covenants and
agreements of the parties hereto shall survive any cancellation, termination,
rescission, amendment, modification or expiration of this Agreement and any
termination of the Executive's employment with the Company for any reason.

         28.  Indemnification.  The Executive shall be entitled to
indemnification in his capacity as an officer of the Company as provided in the
Company's organizational documents and applicable law.

         29.  Executive's Ability to Contract for the Company.  The Executive
shall not have the right to make any contracts or commitments for or on behalf
of the Company or the Group, to sign or endorse any commercial paper, contracts,
advertisements, or instrument of any nature, or to enter into any obligation
binding the Company or the Group to the payment of money or otherwise, except to
the extent Executive is so authorized in writing by a Supervising Person or by
resolution of the Company's Board of Directors.

         30.  Executive's Representations.  The Executive represents and
warrants that: (i) the Executive has the legal capacity to execute and perform
this Agreement; (ii) this Agreement is a valid and binding agreement enforceable
against the Executive according to its terms; (iii) the Executive is free to
enter into this Agreement and to perform each of its terms and covenants; (iv)
the Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing this Agreement, (v) the Executive's execution and
performance of this Agreement is not a violation or a breach of any other
agreement or understanding to which the Executive is a party or by which the
Executive may be bound; and (vi) the Executive shall not disclose to the Company
or any member of the Group or induce the Company or any member of the Group to
use any secret or confidential information belonging to others, including,
without limitation, the Executive's former employers.  The Executive agrees to
indemnify and hold the Company and the Group harmless from any and all costs and
expenses, including attorney's fees, incurred by the Company and the Group as a
result of any breach by Executive of the representations and warranties set
forth in this Section 30.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Employment
Agreement the date first above written.

 

         

MEDIX RESOURCES, INC.

 

 

By:               

      Name:   

      Title:   

 

EXECUTIVE

          

                  

Name: Mitchell Cohen

 

 

 